DETAILED ACTION
Claims 1-20 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 31 January 2020 and 17 May 2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Objections
Claim 15 is objected to because of the following informalities:  improper claim dependency. Note claim 15 line 1 reads “claim 15”, however should read “claim 1”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Regarding claim 1, the following limitation is vague and or not clear: “each having one or more antennas” [see claim 1 lines 1-4]. The limitation each is vague within the phrase. Clarification is requested. 
Claims 2-20 are rejected based on dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. US Patent Application Publication No. 2019/0373472 A1 in view of Kim et al. .
Regarding claim 1, Smith et al. teaches the following:
	A system, [note: Abstract, “Method and Systems for configuring, monitoring, updating and validating Internet of Things (IoT) software code and configuration using blockchain smart contract technology”; Figures 9-11, 16, 19-21, 32 and 39 ] comprising: 
		a distributed ledger storing one or more smart contracts [note:  paragraphs 0135-0137, “Smart contracts can also be used to facilitate dynamic roaming or network selection either between operators, between assets or a particular radio spectrum that is allowed to be used … smart contracts in a blockchain are immutable they can be used for a more effective way of delivering and verifying contracts which also include the software code and or configuration of an IoT device… Blockchain fosters a distributed ledger that is shared providing a history or rather a record of all previous actions which is due to the unique cryptographic security that blockchain uses.” ];  
	one or more 5G small cells, each having one or more antennas 
mounted on a housing, each small cell sending packets of data trackable with 
the distributed ledger [note: paragraphs 0272-0273 sensors; paragraph 0275 features 5G capability; paragraph 0182 “small data packets sent”; paragraph 0203 IoT devices include smart phones; paragraph 0205 management platform performs monitoring; paragraph 0323-0325 usage tracking and tracking window;  paragraph 0406 “5G cell” system is not limited to 5G or IoT devices ];  and 
	a processor to control a directionality of the antennas in communication with a predetermined target using 5G protocols [note: paragraphs 0402-0403 “5G networks are envisioned to be virtual networks where their functionality is all driven by code and configuration scripts. The use of blockchain to deliver or manage the various software code and or configuration of the 5G network nodes provides a level of security” ]. 
	Although Smith et al. teach the invention as cited, they do not explicitly disclose “one or more antennas mounted on a housing”; however Kim et al. teach this feature as follows [note: Kim et al., Abstract; Figure 1, Antenna-1 (110), Antenna-2 (120); paragraph 0067 “the bearer management procedure for communication with multiple cells or base station when the electronic device 100, having a plurality of beamforming antennas, connects to multiple cells or base stations simultaneously.”]. It would have been obvious to one of ordinary skill at the time of the effective filing date to have combined the cited references since both of the references are directed toward cellular systems and antennas are well known devices for connecting in a telecommunications environment.
 
Claim 2:  The system of claim 1, wherein the processor calibrates a radio link 
between a transceiver in the housing and a client device [note: Smith et al., paragraph 0098 “provides the radio link to the mobile device”, includes a cell tower for radio access points; paragraph 0097 packet radio serves (i.e. calibration); paragraph 0207 IoT devices adapt to radio environments]. 
 
Claim 3:  The system of claim 1, wherein the processor is coupled to fiber optics 
cable to communicate with a cloud-based radio access network (RAN) or a remote 
RAN [note: Smith et al., paragraph 0018  cloud, “LTE/5G and IoT devices leveraging blockchain coupled with cloud services”; paragraph 0133-0135 radio resources]. 
 
Claim 4:  The system of claim 1, wherein the processor calibrates a connection by 
analyzing RSSI and TSSI and moves the antennas until predetermined cellular 
parameters are reached [note: Smith et al., Figure 1A (107) RAN; paragraph 0097 packet radio serves ].
 
Claim 5:  The system of claim 1, comprising a smart contract provided by the 
predetermined target to access the 5G small cell [note: Smith et al., Figure 10 (1010) 5G; figure 11]
 
Claim 6: The system of claim 5, wherein the smart contract specifies predetermined 
rules and tokens to pay the small cell in exchange for network access [note: Smith et al., paragraph 0098 network access, radio link; paragraph 0135 authentication for payment].
 
Claim 7:  The system of claim 1, wherein the processor moves actuators coupled to the 
antennas [note:  Smith et al., paragraph 0203 the IoT devices can be classified based on a wide variety of functions typically sensors or actuators; also Kim et al. Figure 1 and paragraph 0055].
 
Claim 8:  The system of claim 1, wherein the distributed ledger stores location data 
of the small cell and the predetermined target obtains the location of the small cell [note: Smith et al., paragraphs 0135-0137 distributed ledgers].
 
Claim 10:  The system of claim 1, wherein processor focuses 5G signals to the target 
with iterative changes in orientations of the antennas by changing a curvature 
or a shape of the surface to meet predetermined criteria [note: Kim et al., paragraph 0055 “best basic station or cell can be determined per antenna.”].
 
Claim 11:  The system of claim 1, comprising a neural network coupled to a control 
plane, a management plane, and a data plane to optimize 5G parameters [note: Smith et al., paragraph 0325 control plane].
 
Claim 12:  The system of claim 1, comprising one or more cameras and sensors in the 
housing to capture security information [note: Smith et al., paragraphs 0272-0273 sensors may be implemented; paragraph 0453 remote device could be a CCTV camera ].
 
Claim 13:  The system of claim 1, wherein the housing is a drop in replacement for an 
existing housing to upgrade existing lights and add 5G or 6G active antennas [note:  Kim et al., Figure 1; paragraph 0055].   
 
Claim 14:  The system of claim 1, comprising a camera and a processor for individual 
identification stored on the blockchain [note: Smith et al., paragraphs 0272-0273 sensors may be implemented; paragraph 0453 remote device could be a CCTV camera ].
 
Claim 15:  The system of claim 15, wherein the processor analyzes walking gaits and 
facial features for identity identification [note:  Smith et al., paragraph 0452 biometric sensors for verification; paragraph 0453 CCTV camera]. 
 
Claim 16:  The system of claim 1, wherein the processor analyzes sound captured using a microphone to determine events in progress [note: Smith et al., paragraph 0453 remote listening device].
 
Claim 17:  The system of claim 1, comprising an edge learning machine in the housing 
to provide local edge processing for Internet-of-Things (IOT) sensors with 
reduced off-chip memory access [note: Smith et al., Figure 45 sensors ].
 
Claim 18:  The system of claim 1, wherein the edge learning machine uses pre-trained 
models and modifies the pre-trained models for a selected task [note: Smith et al., paragraph 0402 edge computing capability ].  
 
Claim 19:  The system of claim 1, comprising a smart contract for the predetermined 
target to access a learning machine [note: [note: Smith et al., paragraphs 0401-0402 edge computing capability ].  
  
Claim 20:  The system of claim 1, comprising a cloud trained neural network whose 
network parameters are down-sampled and filter count reduced before transferring to the edge neural network [note: Smith et al., paragraph 0402 edge computing capability ].  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. US Patent Application Publication No. 2019/0373472 A1 in view of Kim et al. US Patent Application Publication No. 2015/0156780 A1 and Gray et al. US Patent 10,037,673 B1.
Although Smith et al. and Kim et al. teach the invention substantially as applied to independent claim 1, they do not teach dependent claim 9, however Gray et al. teach the feature as follows:

Claim 9:  The system of claim 1, comprising one or more Fresnel lenses to improve 
SNR [note: column 7 line 49 through column 8 line 6 “The PIR sensor can include one or more Fresnel lenses to improve the range of the motion sensor.”] It would have been obvious to one of ordinary skill at the time of the effective filing date to have combined the cited references since Smith et al. teach implementing sensors and one or more Fresnel sensors would optimize the security of the device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note attached form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRETA ROBINSON whose telephone number is (571)272-4118. The examiner can normally be reached Mon.-Fri. 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRETA L ROBINSON/Primary Examiner, Art Unit 2169